Citation Nr: 0119228	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  94-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1961 to 
November 1963.

In February 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
appellant's claims for service connection for hearing loss, 
for a back disability, and for a cyst on the right hip.  The 
appellant appealed the denial to the Board, which denied his 
claims for service connection in February 1991.

In May 1991, the RO denied the appellant's petition to reopen 
his claims for service connection for hearing loss, for a 
back disability, and for a cyst on the right hip and notified 
the appellant of its decision in June 1991.  The appellant 
appealed, and in December 1992 the Board denied his petition 
to reopen his claims for service connection for hearing loss, 
for a back disability, and for a cyst on the right hip on the 
grounds that no new and material evidence had been submitted 
to reopen them.

In October 1993, the Board denied the appellant's motion for 
reconsideration of its December 1992 decision but referred 
the evidence that the appellant had submitted since that 
decision to the RO as "a request for a reopened claim."

This appeal arises from a December 1993 rating decision of 
the RO that denied the appellant's claims for service 
connection for hearing loss, for a back disability, and for a 
cyst on the right hip without any discussion of whether new 
and material evidence had been submitted to reopen them.  
Pursuant to opinions of the United States Court of Appeals 
for Veterans Claims (then called the United States Court of 
Veterans Appeals) (Court) that emphasized the importance of 
deciding cases on the correct legal basis, the Board remanded 
the case in May 1996 for the RO to consider whether new and 
material evidence had been submitted to reopen the claims.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); Wakeford 
v. Brown, 8 Vet. App. 237, 239-40 (1995).

On remand, the RO denied the appellant's claims for service 
connection for hearing loss, for a back disability, and for a 
cyst on the right hip in an August 1997 supplemental 
statement of the case on the grounds that new and material 
evidence had not been submitted to reopen the claims.  In so 
doing, however, the RO returned to the appellant evidence 
that it found to be "duplicates" of evidence already in the 
claims file, thereby impeding the Board's review on appeal of 
the legal question of whether the evidence was new and 
material or whether it was indeed "duplicate" or cumulative 
of other evidence already in the file and therefore not 
"new" evidence.  Moreover, the appellant had requested that 
the RO obtain certain medical records that had not been 
obtained, and the appellant had submitted additional evidence 
after the last supplemental statement of the case had been 
issued, which the RO had failed to review prior to sending 
the case to the Board.  Therefore, the Board remanded the 
case again in May 1998 to correct these errors.

In compliance with the Board's orders on remand, the RO sent 
to the appellant a letter, dated June 1998, inviting him to 
resubmit the evidence that the RO had returned to him.  This 
evidence was received by the RO in July 1998.  The RO also 
obtained recent medical evidence in the form of VA outpatient 
treatment records and placed them in the claims file.  All 
evidence was reviewed by the RO prior to returning the case 
to the Board.  In December 1998, the RO continued the denial 
of the claims for service connection on the basis that no new 
and material evidence had been submitted to reopen the 
claims.

In August 1999 the Board decided that new and material 
evidence had been submitted to reopen the appellant's claim 
for service connection for a cyst of the right hip and 
remanded that claim to the RO for additional development.  
The Board denied the appellant's claims for service 
connection for hearing loss and a back disability because new 
and material evidence had not been submitted to reopen the 
claims.

The appellant appealed to the Court.  On appeal, a Joint 
Motion for Remand and for a Stay of Proceedings, was filed by 
the Secretary of VA and the appellant's attorney in August 
2000, essentially asking that that part of the Board's August 
1999 decision that denied the appellant's application to 
reopen his claim of entitlement to service connection for a 
back disability be vacated and the case be remanded in order 
to provide due process to the appellant.  On August 22, 2000, 
the Court issued an Order, granting the motion.  The Court 
also dismissed the appellant's appeal as to the issue of 
whether new and material evidence had been submitted to 
reopen his claim for service connection for hearing loss.
REMAND

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  During 
the pendency of this appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge, 
155 F.3d 1356, declared this definition of material evidence 
invalid and held that the definition of new and material 
evidence contained in 38 C.F.R. § 3.156(a) was the correct 
standard for reopening claims.

In the aforementioned Joint Motion, the Secretary of VA and 
the appellant's attorney stated that the Board's August 1999 
decision should be vacated because the RO had not considered 
the appellant's claim under the correct legal standard.  It 
was explained that the Board had erred in declining to remand 
the appellant's claim to the RO for application of the 
correct legal standard under Hodge.  The Board had determined 
that the evidence submitted by the appellant did not meet the 
standard for new and material evidence even under the more 
favorable Hodge standard and, relying on the Court's decision 
in Winters v. West, 12 Vet. App. 203 (1999), found that, even 
if the appellant had submitted new and material evidence, his 
claim could properly be denied because none of the evidence 
rendered the claim plausible or "well-grounded."  The 
Winters case was subsequently vacated and remanded by the 
Federal Circuit.  Winters v. West, ___ F.3d ___, No. 99-7108 
(Fed. Cir. July 26, 2000).  In the Joint Motion, it was also 
explained that the Board had failed to consider whether the 
appellant had been given adequate notice of the need to 
submit evidence or argument on the question of whether his 
claim was well grounded and, if not, whether he was 
prejudiced by that lack of notice.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Further, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In order to ensure that due process is afforded 
to the appellant, the RO should consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be contacted and 
be requested to provide information, 
including the names, addresses, and 
approximate dates of treatment, regarding 
medical treatment provided for his back 
disability at any time subsequent to 
separation from service, and any 
indicated records, which are not part of 
the record already, should be obtained.  
If any development efforts are 
unsuccessful, the RO should notify the 
appellant of the records that have not 
been obtained, of the efforts undertaken 
to develop those records, and of further 
action that is scheduled to be taken in 
connection with his claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
appropriate regulations pertaining to new 
and material evidence to reopen a claim.  
See 38 C.F.R. § 3.156(a) (2000); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




